915 F.2d 1563Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph N. BRIGGS, Plaintiff-Appellant,v.BALTIMORE FEDERAL FINANCIAL, Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.SIGNET BANK OF MARYLAND, Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.CITY OF BALTIMORE BUREAU OF PUBLIC WORKS AND FINANCE,Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.ABC ROOFERS, Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.NORMAN LABOVITZ & ASSOCIATES, Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.SOCIAL SECURITY ADMINISTRATION, Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.GEICO INSURANCE, Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.CITY OF BALTIMORE, TANGIBLE PERSONAL PROPERTY & FINANCE,Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.DIESEL INSTITUTE OF AMERICA, Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.STATE DEPARTMENT OF MOTOR VEHICLES, Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.ANDREWS FOODS, Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.FLEET FINANCE, INCORPORATED, Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.JOHNNIE'S AUTO SALES, Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.NATIONAL CAR EXCHANGE, Landsman Motor Sales, Defendants-Appellees.Joseph N. BRIGGS, Plaintiff-Appellant,v.CHESAPEAKE & POTOMAC TELEPHONE COMPANY, Defendant-Appellee.Joseph N. BRIGGS, Plaintiff-Appellant,v.LIBERTY MUTUAL INSURANCE COMPANY, Defendant-Appellee.
Nos. 90-1049, 90-1064.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Oct. 1, 1990.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-90-1672-JH, CA-90-1673-JH, CA-90-1693-JH, CA-90-1713-JH, CA-90-1718-JH, CA-90-1739-JH, CA-90-1740-JH, CA-90-1747-JH, CA-90-1765-JH, CA-90-1766-JH, CA-90-1767-JH, CA-90-1798-JH, CA-90-1799-JH, CA-90-1800-JH, CA-90-1689-JH, CA-90-1863-JH)
Joseph N. Briggs, appellant pro se.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joseph N. Briggs appeals from the district court's order dismissing various civil complaints filed in the District of Maryland.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Briggs v. Baltimore Fed.  Financial, CA-90-1672-JH;  Briggs v. Signet Bank, CA-90-1673-JH;  Briggs v. Baltimore Bureau of Public Works and Finance, CA-90-1693-JH;  Briggs v. ABC Roofers, CA-90-1713-JH;  Briggs v. Norman Labovitz & Associates, CA-90-1718-JH;  Briggs v. SSA, CA-90-1739-JH;  Briggs v. Geico Insurance, CA-90-1740-JH;  Briggs v. Baltimore Tangible Personal Property & Finance, CA-90-1747-JH;  Briggs v. Diesel Inst. of America, CA-90-1765-JH;  Briggs v. State Dep't of Motor Vehicles, CA-90-1766-JH;  Briggs v. Andrews Foods, CA-90-1767-JH;  Briggs v. Fleet Finance, Inc., CA-90-1798-JH;  Briggs v. Johnnie's Auto Sales, CA-90-1799-JH;  Briggs v. National Car Exchange, CA-90-1800-JH;  Briggs v. C & P Telephone Co., CA-90-1863-JH (D.Md. July 11, 1990, July 12, 1990, July 13, 1990, July 17, 1990, July 19, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.